United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2346
                                   ___________

United States of America,              *
                                       *
             Appellee,                 *
                                       *
       v.                              * Appeal from the United States
                                       * District Court for the
William Dennis Echols, also known as * District of Minnesota.
William D. Harris, also known as Larry *
W. Jones, also known as Larry D.       *      [UNPUBLISHED]
Jones,                                 *
                                       *
             Appellant.                *
                                  ___________

                             Submitted: July 18, 2007
                                Filed: July 23, 2007
                                 ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       William D. Echols (Echols), who is serving a 235-month prison sentence
imposed in 1997 after a jury found him guilty of a firearm offense, see United States
v. Echols, 144 F.3d 584, 585 (8th Cir. 1998), unsuccessfully sought relief in the
district court1 under Federal Rule of Civil Procedure 60(b), and then under Federal


      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
Rule of Civil Procedure 59(e), based on an alleged defect in his 1997 sentencing
proceeding. Echols appeals the district court’s adverse ruling, and we affirm. The
district court correctly treated Echols’s Rule 60(b) motion as a successive 28 U.S.C.
§ 2255 motion filed without authorization. See United States v. Patton, 309 F.3d
1093, 1094 (8th Cir. 2002) (per curiam) (concluding inmates may not bypass the
authorization requirement in 28 U.S.C. § 2244 for successive § 2255 motions by
purporting to invoke some other procedure); Boyd v. United States, 304 F.3d 813, 814
(8th Cir. 2002) (per curiam) (same).

      We affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-